Citation Nr: 1817894	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-09 050	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected right eye (OD) pinguecula, left eye (OS) pterygium, and bilateral eye (OU) premature cataract formation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to July 1964, from October 1964 to November 1967, and from January 1991 to June 1991, with additional Reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

While the RO reopened the Veteran's claim of service connection for an acquired psychiatric disability and decided it on the merits, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of this previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In June 2017, an informal conference was held before a Decision Review Officer (DRO) at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for GERD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for an acquired psychiatric disability was previously denied by a June 2013 rating decision; the Veteran initiated, but did not timely complete an appeal of the decision.

2.  Additional evidence received since the June 2013 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2013 rating decision denying service connection for an acquired psychiatric disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for an acquired psychiatric disability is harmless given the favorable determination on that aspect of the claim.


Legal Criteria and Analysis

The record reflects that a claim for service connection for an acquired psychiatric disability was initially denied in a December 2003 rating decision; however, because the Veteran's claims file was re-built, this December 2003 rating decision is not of record.

Thereafter, a claim for service connection for an acquired psychiatric disability was denied in a June 2013 rating decision on the basis that the evidence was inadequate to establish that a current acquired psychiatric disability was incurred in or aggravated by the Veteran's service.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran submitted a timely notice of disagreement in July 2013, but did not submit a timely substantive appeal after a statement of the case was issued in September 2014.  Therefore, the June 2013 rating decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Here, the evidence received since the June 2013 rating decision includes a May 2015 VA Form 21-0781 (Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD)), on which the Veteran described being "in constant stress as a result of the Viet Cong harassment" while he was stationed in Vietnam as a welder, and how he continues "to this day" to suffer from psychiatric symptoms (including panic attacks, nightmares, and flashbacks, and being unable to withstand crowds, traffic, or stress).  Such evidence suggests that the Veteran may have a current acquired psychiatric disability that may have been incurred in or aggravated by his service.  This evidence was not before adjudicators when the Veteran's claim was last denied in June 2013, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability is reopened; to this extent only the appeal is granted.

REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal for service connection for an acquired psychiatric disability and service connection for GERD.

Service Connection for an Acquired Psychiatric Disability

The Veteran contends that he currently has an acquired psychiatric disability that is related to his military service.  As noted above, on a May 2015 VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), he described being "in constant stress as a result of the Viet Cong harassment" while he was stationed in Vietnam as a welder, and how he continues "to this day" to suffer from psychiatric symptoms (including panic attacks, nightmares, and flashbacks, and being unable to withstand crowds, traffic, or stress).

The Veteran's DD Form 214 for his period of active service from October 1964 to November 1967 documents that his foreign service during that period included United States Army South (USARSO) service and United States Army Republic of Vietnam (USARV) service.  [No DD Form 214 (for each of his three periods of active service) has documented that he received any awards indicative of combat participation.]

The Board notes that the Veteran's service treatment records (STRs) for his first two periods of active service (i.e., from July 1961 to July 1964 and from October 1964 to November 1967) are not of record and have been found to be unavailable for review since the claims file has been re-built.  [The Veteran was notified of this situation in an April 2013 VA notification letter.  Thereafter, during the course of the current appeal, an October 2015 VA notification letter asked him to provide any STRs in his possession, and the January 2017 statement of the case also explained that his claims folder had been re-built and that these STRs have remained unavailable.]

The Veteran's STRs for his last period of active service (i.e., from January 1991 to June 1991) are silent for any complaints, findings, diagnoses, or treatment of an acquired psychiatric disability.  Thereafter, his Reserve STRs include several Health Risk Appraisal questionnaires dating since approximately 1993 (beginning when the Veteran was 51 years old), on which the Veteran indicated that his work situation and job were "sometimes" stressful.

After filing his current claim for service connection for an acquired psychiatric disability in September 2015, the Veteran underwent a VA psychiatric examination in September 2015.  The VA examiner (a psychiatrist) diagnosed the Veteran with Anxiety Disorder unspecified, and opined that there was no indication that this disability was related to the Veteran's military service.  For rationale, the VA examiner noted that the Veteran did not seek psychiatric treatment until February 2012, which was approximately "46 years after" his alleged in-service stressor events.  The VA examiner also determined that the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD.

In his September 2015 claim and at his June 2017 informal DRO conference, the Veteran reported that he was receiving psychiatric treatment from a private provider (Dr. J.M.P.A.).  The only report currently of record from this private provider is a September 2015 report noting that the Veteran had Axis I diagnoses of "309.81" (the ICD-9-CM diagnostic code for PTSD) and "296.33" (the ICD-9-CM diagnostic code for Major Depressive Affective Disorder).  In addition, the Board notes that the most recent VA treatment report of record (dated in August 2017) included PTSD on his General Health History list.

On remand, after any outstanding treatment records have been obtained (to include all available private treatment records from Dr. J.M.P.A. as well as all updated VA treatment records), a new VA psychiatric examination should be scheduled in order to determine the nature and etiology of all acquired psychiatric disabilities that the Veteran has been diagnosed with during the period of the current claim.



Service Connection for GERD

The Veteran contends that his current GERD disability was caused by and/or is aggravated by the medications he takes for his service-connected eye disability (i.e., right eye (OD) pinguecula, left eye (OS) pterygium, and bilateral eye (OU) premature cataract formation).  [In his July 2016 notice of disagreement, he also alleged that his GERD may be related to a deployment to Kuwait.  However, his service personnel records do not document any service in Kuwait.  Furthermore, a handwritten note on his most recent DD Form 214 (for his period of active service from January 1991 to June 1991) indicates that he served in Germany during that period and that he did not have any service in the Southwest Asia theater of operations.  Therefore, any theory of entitlement to service connection under 38 C.F.R. § 3.317 will not be addressed at this time.]

At an October 2015 VA esophageal examination, the VA examiner diagnosed the Veteran with GERD (with the date of diagnosis noted to be March 2011, based on the results of a VA esophagram at that time), and opined that this disability was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected eye disability.  For rationale, the VA examiner noted that the Veteran was not taking any medications for his service-connected eye disability, and therefore there could be no relationship between this service-connected disability and his GERD.  The VA examiner did not provide any opinion with regard to whether the Veteran's GERD is aggravated by his service-connected eye disability (or any medications for such).

Thereafter, at a December 2016 VA eye examination, it was noted that the Veteran was taking an eye medication (Dorzolamide) two times a day in both eyes.  In addition, in a February 2018 brief, the Veteran's representative asserted that the Veteran was being treated for his service-connected eye disability with Dorzolamide, and alleged that "[g]astrointestinal problems are a side effect of [D]orzolamide"; this February 2018 brief also provided a link to an article from the Mayo Clinic listing the side effects of Dorzolamide, which included nausea or vomiting (characterized as "Rare") and cough, diarrhea, and sore throat (characterized as "Incidence not known").
On remand, after any outstanding treatment records have been obtained (to include all updated VA treatment records), a new VA esophageal examination should be scheduled in order to determine the nature and etiology of the Veteran's GERD, with consideration of the aforementioned evidence regarding any medication that he takes for his service-connected eye disability.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for any psychiatric disability and/or his GERD disability during the period of claim, to specifically include all records of treatment from his private psychiatrist (Dr. J.M.P.A. (as identified in a medical treatment record received on September 16, 2015).

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain updated VA treatment records from August 2017 to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA psychiatric examination with a clinician with appropriate expertise in order to ascertain the nature and etiology of all acquired psychiatric disabilities that the Veteran has been diagnosed with during the period of the current claim.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Identify all valid diagnoses of acquired psychiatric disabilities present at any time since the pendency of the claim (including Anxiety Disorder unspecified, PTSD, and Major Depressive Affective Disorder, as documented in the medical evidence outlined above).

(b)  For each acquired psychiatric disability that is diagnosed, including the diagnoses outlined above: Is it at least as likely as not (50 percent probability or greater) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (including his alleged in-service stressor while stationed in Vietnam and any fear of hostile military activity therein)?

The examiner should provide a complete rationale for any opinion provided, with specific consideration given to the Veteran's reports of continuity of symptomatology since his Vietnam service.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
4.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA esophageal examination with a clinician with appropriate expertise in order to ascertain the nature and etiology of his GERD.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD was caused by his service-connected eye disability (i.e., right eye (OD) pinguecula, left eye (OS) pterygium, and bilateral eye (OU) premature cataract formation), to include any medication taken for such disability?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD is aggravated beyond the natural progression of the disability by his service-connected eye disability, to include any medication taken for such disability?  (Aggravation is any increase in severity beyond the natural progression of the disability.)

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for GERD.  If any benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


